Citation Nr: 0401941	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-07 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

Entitlement to service connection for a pulmonary disorder, 
claimed as a positive purified protein derivative test.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel






INTRODUCTION

The veteran had honorable active service from December 1980 
to March 2001.  This appeal arises from a May 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina that, in part, denied 
entitlement to service connection for a positive purified 
protein derivative (PPD) test.  The veteran appealed to the 
Board of Veterans' Appeals (Board) for service connection for 
respiratory disability associated with a positive PPD test.  

The May2001 decision also granted service connection for 
lumbosacral and cervical spine strains and assigned non-
compensable ratings.  The veteran's substantive appeal 
contains a timely notice of disagreement (NOD) with 
noncompensable ratings assigned for lumbosacral strain and 
for cervical strain.  In July 2002, the RO issued a statement 
of the case (SOC) discussing the ratings assigned for 
lumbosacral strain and for cervical strain.  The veteran did 
not submit a VA Form 9.  In August 2002 he submitted a 
statement in support of claim requesting a higher rating for 
his lower back.  In February 2003, the RO issued a 
supplemental statement of the case (SSOC) discussing the 
lower back rating and informing the veteran that he must 
submit a VA Form 9 within 60 days or his appeal would be 
closed.  Because no VA Form 9 was received, the RO closed 
both appeals.  The Board has recharacterized the issue on 
appeal so as to afford the veteran every possible 
consideration in connection with this claim. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records (SMRs) reflect that the veteran 
had a positive PPD test in 1996.  On February 21, 1997, a 
follow-up test was positive PPD.  A chest X-ray taken that 
day showed pleural scarring.  Furthermore, a May 1997 
addendum report notes that in March 1997 the veteran had a 
positive TB test.  According to the May 1997 addendum report, 
the veteran was to be retested in six to eight months.  A 
September 1997 follow-up report notes that the veteran was 
not yet a positive reactor but that monitoring would 
continue.  There is no further mention of any monitoring in 
the SMRs.  

The veteran underwent a pre-discharge VA compensation and 
pension examination in December 2000 that was apparently 
accomplished without a review of the service medical records 
(SMRs).  The examination did not include chest x-rays.  The 
Board is of the opinion that a specialized examination is 
warranted in this case.  

Accordingly, this case is hereby remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for respiratory 
disability since December 2000.  After 
securing any necessary release, the RO 
should obtain these records.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the VCAA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  See also 
Veterans Benefits Act of 2003, P.L. 108- 
__ ,Section 701 (H.R. 2297, December 16, 
2003).

3.  Thereafter, the veteran should be 
scheduled for VA examination by a 
pulmonary specialist to determine the 
nature and severity of any pulmonary 
disorder, to include tuberculosis.  In 
addition to a chest X-rays any other 
indicated tests and studies deemed 
necessary should be conducted.  Following 
the examination the examiner should 
specify whether the veteran currently has 
a chronic lung disorder, to include 
active or inactive tuberculosis.   The 
examiner's attention is directed to 
February and March 1997 SMRs that note 
positive PPD reaction and X-ray evidence 
of pleural scarring.  The claims file 
must be made available to the physician 
prior to the examination.  The physician 
should offer a complete rationale for any 
opinion rendered.  

4.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




